Citation Nr: 1531042	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel









INTRODUCTION

The Veteran had active service from January 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Milwaukee, Wisconsin, Regional Office

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The December 2010 VA examination opinion provided in connection with the Veteran's service connection claim is inadequate.  Although the Veteran's December 1968 enlistment examination does not note any spine or similar orthopedic abnormality and he is presumed to have been in sound condition upon entry into service, the examiner's opinion is based in part on an improper assumption that the disability existed prior to service.  See 38 C.F.R. § 3.304(b) (2014).  Additionally, service treatment records reflect multiple treatments for back symptoms and other competent medical and lay statements, including a December 2010 private medical statement, provide events that may support the Veteran's service connection claim, but the December 2010 VA examiner's opinion does not adequately consider and address these pieces of evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the December 2010 VA examination is inadequate and being presented with no subsequent VA examination opinion providing a relevant etiological opinion, on remand a sufficient medical examination and opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, the evidence suggests the Veteran likely receives regular private treatment for his low back disability.  Pertinent records of his private care, however, dated since June 2010, have not been associated with the claims folder.  While not definitive, the record suggests the Veteran may have sought VA treatment for the claimed disability but no VA records have been associated with the claims folder.  Under the law, VA must obtain these relevant and likely outstanding records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran and request he indicate the dates and location(s) of any private low back treatment, hospitalization or examination, since June 2010, including private physician J. Davis, M.D., and the private Community Medical Hospital, Gundersen Lutheran Medical Center, the Winona Clinic, and the Winona Urgent Care facilities.  Then, undertake appropriate efforts to obtain any identified records, associating all development efforts with the claims file.

2.  Contact the Veteran and request he identify the dates and locations of any VA low back treatment, hospitalization or examination, since service separation.  Attempt to obtain any identified VA treatment records and any negative response(s) must be in writing and associated with the claims file.

3.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for additional VA examination for further medical comment concerning the current nature, onset and etiology of any low back condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology, and all necessary tests should be performed.  

The examiner should diagnose all low back condition(s) currently present or since the filing of the claim.  And for each diagnosis the examiner must state whether it is at least as likely as not the condition: 

(a) is related to or the result of the Veteran's active military service, including documented in-service back strains; or 

(b) otherwise initially manifested during his active military service or within one year of separation.  

Note: In providing the requested opinions, the examiner is to presume the Veteran was without any low back disability at the time of entry into service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the competent account of in-service symptomatology provided by the Veteran and his spouse, the December 2010 statement of private physician J. Davis, M.D., etc.  All provided opinions must be supported by a clearly stated rationale.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate this claim in light of this additional evidence and all other relevant evidence.  If this claim remains denied, issue a supplemental statement of the case (SSOC) and give the Veteran and his representative time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






